 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   MARIO LOPEZ,                             Case No. SACV 17-01726 JAK (AFM)
11                      Petitioner,
                                              ORDER ACCEPTING FINDINGS
12         v.
                                              AND RECOMMENDATIONS OF
13   CYNTHIA Y. TAMPKINS, Warden,             UNITED STATES MAGISTRATE
                                              JUDGE
14                      Respondent.
15

16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
17   file and the Report and Recommendation of United States Magistrate Judge. The
18   time for filing Objections to the Report and Recommendation has passed and no
19   Objections have been received.
20         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
21   the Magistrate Judge is accepted and adopted; (2) Petitioner’s motion to stay is
22   denied; and (3) Judgment shall be entered denying the Petition and dismissing the
23   action without prejudice.
24

25   Dated: November 7, 2018
26                                        ____________________________________
                                                  JOHN A. KRONSTADT
27                                          UNITED STATES DISTRICT JUDGE
28
